ORDER

PER CURIAM.
Both parties appeal from the judgment of the trial court which dissolved the parties’ marriage and awarded custody of their minor child to petitioner, Kevin L. Peters. We have reviewed the record and the briefs filed by the parties and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restat*477ing the principles of law would have no prec-edential value.
The judgment is affirmed in accordance with Rule 84.16(b).